UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


                                                  )
TERRANCE ADAMS,                                   )
                                                  )
                     Plaintiff,                   )
                                                  )
              v.                                  )      Civil Action No. 11-726 (RJL)
                                                  )
CHIMES DISTRICT OF COLUMBIA, INC.,                )
                                                  )
                     Defendant.                   )
-----------------------------)

                      MEMORANDUM OPINION and ORDER




       This matter is before the Court on defendant's motion to dismiss. For the reasons

discussed below, the motion is denied.

                                    I. BACKGROUND

       Plaintiff alleges that he is disabled by depression and diabetes. See Compi. " 1, 5

(paragraph numbers designated by the Court). His diabetes is "severe [and]

uncontrolled ... and monitoring his endocrine levels requires frequent visits to the clinic,

as well as laboratory tests." Id., 4.

       Previously plaintiff was employed "by Chimes District of Columbia Inc. to

work ... as a custodian[,] ... ajob governed by the federal Javits-O'[D]ay (JWOD)


                                             1
Program"l for "disabled individuals" who "are not capable of independently obtaining and

maintaining ajob in a competitive work environment." Id., l. On April 24, 2007,

plaintiff did not report for work because his "glucose levels fell below normal as a

byproduct ofa change in medication." Id., 2. He reported to work on the following day

"with a Doctor's letter of explanation." Id.   Apparently there was a sanction imposed as a

result of this incident which prompted plaintiff to inquire into filing a grievance. See id.

He was told that, ifhe could not do his job, he "need[ed] to resign." Id.

       In August 2007, plaintiff requested a leave of absence so that he could attend a class

for diabetes patients. Id., 3. He was informed that he could "simply go to the

appointments and return with a Doctors [sic] explanation" rather than arrange for a leave of

absence. Id.   When he returned to work after the third day of the class, he "was informed

by security that he was barred from the building." Id.    He "received a letter dated

August 31, 2007, stating that since he had not reported to work since August 24th, it [was]

assumed he 'voluntarily resigned. '"   Id., 4. Plaintiff filed a formal discrimination

complaint with a local fair employment practices agency, the findings of which the Equal

Employment Opportunity Commission ("EEOC") adopted. See Dismissal and Notice of

Rights, EEOC Charge No. 570-2008-00148, (December 30,2010), Ex. to Compl.


       Plaintiff presumably is referring to the Javits-Wagner-O'Day Act, see 41 U.S.C.
§§ 8501-8506 (formerly cited as 41 U.S.C. §§ 46-48c), which furthers the federal
government's policy "to increase employment and training opportunities for persons who
are blind or have other severe disabilities through the purchase of commodities and
services from qualified nonprofit agencies employing persons who are blind or have other
severe disabilities." 41 C.F .R. § 51-1.1.
                                               2
       Plaintiff alleges that the Project Manager to whom he reported "was willfully

negligent because of personal issues and a belittling attitude interfering with her

performance." Id.,-r 5. Plaintiff demands "maximum compensatory and punitive

damages." Id.

                                       II. DISCUSSION

       Defendant moves to dismiss the complaint under Rules 8 and 12(b)(6) of the

Federal Rules of Civil Procedure. See Mem. of Law in Supp. ofDef.'s Mot. to Dismiss

("Def.'s Mem.") [Dkt. #5] at 3-5. Generally, defendant deems plaintiffs allegations "a

paradigmatic example of deficient, conclusory statements that are legally insufficient

under applicable law." Id. at 5. It finds "no facts which establish any specific factual

circumstance delineating the purported violation of 'willful negligence,' nor are there

dates, witnesses, or other relevant information sufficient to raise [p ]laintiff s right to relief

for such a cause of action." Id.

       A plaintiff need only provide a "short and plain statement of [his] claim showing

that [he] is entitled to relief," Fed. R. Civ. P. 8(a)(2), that "give[s] the defendant fair notice

of what the ... claim is and the grounds upon which it rests." Erickson v. Pardus, 551

U.S. 89,93 (2007) (per curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)) (internal quotation marks omitted). On a Rule 12(b)(6) motion to dismiss, a

"complaint is construed liberally in the plaintiffl's] favor, and [the Court] grant[s]

piaintiffl] the benefit of all inferences that can be derived from the facts alleged." Kowal


                                                3
V.   MCI Comm 'ens Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994); see Sparrow v. United Air

Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000). Defendant's reading of the complaint

is overly narrow, given plaintiffs pro se status and the Court's obligation to construe a pro

se pleading liberally. See Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam)

(holding "the allegations of [a] pro se complaint ... to less stringent standards than formal

pleadings drafted by lawyers"); Greenhill v. Spellings, 482 F.3d 569, 572 (D.C. Cir. 2007)

(same).

         The complaint describes plaintiffs medical conditions, alleges participation in a

work program for individuals with disabilities, and alleges his termination after having

missed work in order to attend a class related to his medical condition. To his complaint,

plaintiff attaches a right-to-sue letter from the EEOC, an entity charged with enforcing

federal laws which make it unlawful to discriminate against an employee because of his

disability. However inartfully drafted, the complaint puts defendant on notice of an

employment discrimination claim, and the complaint "need not plead a prima facie case of

discrimination" at this juncture. Swierkiewicz v. Sorema NA., 534 U.S. 506, 515 (2002);

see also Jones v. Air Line Pilots Ass 'n, Int'l, 642 F .3d 1100, 11 04 (D.C. Cir. 2011). As

plaintiff notes, defendant will have an "opportunity for discovery" during which it may

"ask questions," Pl.'s Opp'n at 3 (page number designated by the Court), and otherwise

explore the basis of, and evaluate the sufficiency of, plaintiffs claim.




                                              4
                                   III. CONCLUSION

       The Court concludes that plaintiffs pro se complaint meets the minimum pleading

standards set forth in Rule 8(a) and states a claim upon which relief can be granted for

purposes of Rule 12(b)(6).

      Accordingly, it is hereby

       ORDERED that defendant's motion to dismiss [Dkt. # 5] is DENIED.

       SO ORDERED.




                                          ~
                                          United States District Judge




                                             5